Citation Nr: 1452402	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-16 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for blood sugar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from September 1990 to November 1993. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) by videoconference from the RO in July 2011.  A transcript of the hearing is associated with the electronic claims file.  

In November 2011, the Board dismissed a claim for a non-service-connected pension and remanded the remaining claims for additional development.   

In September 2012, the Appeals Management Center (AMC) granted service connection for disorders of the neck, back, left knee, right hand, flat feet, and irritable bowel syndrome.  Therefore, these issues are no longer on appeal.  

The Virtual VA paperless claims processing system contains additional VA outpatient treatment records that have been considered.  


FINDING OF FACT

At no time during, or prior to, the pendency of the claim does the Veteran have a blood sugar disability.


CONCLUSION OF LAW

The criteria for service connection for blood sugar problems are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3,309 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2008, sent prior to the initial unfavorable decision issued in April 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.
In the November 2011 remand, the Board directed the RO to obtain additional service treatment records, additional VA outpatient treatment records from 1993 to 1996 from the VA Medical Center in Amarillo, and to provide the Veteran the opportunity to identify additional private treatment records.   In response to requests by the AMC, the VA Records Management Center reported in January 2011 that no additional service treatment records could be found.  The RO made a formal finding of non-availability and notified the Veteran in April 2012.  Additional VA outpatient treatment records were obtained from VAMC Amarillo; however the records included an application for medical benefits dated in November 1996 that corresponded with records of treatment starting that date that were already in the file.  The AMC also offered the Veteran the opportunity to identify additional private records in correspondence in in November 2011.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Finally, the Board instructed that an examination was necessary if the additional development included a diagnosis of a blood sugar disorder.  As further explained below, an additional examination is not warranted.  Therefore, the Board finds that there has been substantial compliance with the instructions in the November 2011 remand.   See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Regulations require the VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2)(2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the July 2011 hearing, the undersigned VLJ noted the issue on appeal.  Information was solicited regarding the onset of symptoms of a blood sugar disorder, his current medical status, relevant events in service, and sources of medical evidence to support the claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the undersigned suggested submission of additional evidence that would help substantiate his claim, specifically medical evidence of a current diagnosis of a chronic disease.  Furthermore, based on the hearing testimony and the newly received evidence, the matter was remanded in November 2011 in order to afford the Veteran an opportunity to identify any outstanding treatment records and to obtain competent evidence of a diagnosis of a chronic disorder.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 
38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran served as a U.S. Army cavalry scout with no overseas service.  He contended  in a July 2011 Board hearing that he experienced weakness and fatigue during active service, was diagnosed with "blood sugar problems" by a private physician in approximately 2006, and that the disorder, possibly diabetes mellitus type I or type II, was caused by an inadequate military diet.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hypergylcemia and hypoglycemia are not among those chronic diseases for which service connection based on the presumption or continuity of symptoms is available.  

A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge, including reports of what occurred during service.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records are silent for any symptoms, diagnoses, or treatment for a blood sugar disorder or for chronic symptoms of weakness, fatigue, or malnutrition.  During the July 2011 Board hearing, the Veteran credibly described his primary military duties as an instructor in the field and that he often subsisted on field rations.  

VA outpatient treatment records from November 1996 to November 1999 showed infrequent treatment for gastrointestinal distress and alcohol abuse with no clinical comments or testing regarding blood sugar control or chronic weakness and fatigue.  

During the Board hearing, the Veteran testified that he was told that he had blood sugar problems by his private primary care physician in 2006.  He did not discuss whether he had any current symptoms or was receiving any current treatment.  

Records of care at a private clinic from April 2002 to February 2008 including records from this primary care physician from September 2005 to February 2008 were obtained and reviewed.   In September 2005, the physician noted that the Veteran complained of headaches and memory lapses and that blood tests obtained four months earlier showed "cholesterol of 340."  The physician did not enter a diagnosis or prescribe any course of treatment.  In December 2006, the physician noted the Veteran's report of continued headaches and one episode of a sudden degradation of vision, although the Veteran admitted alcohol use at the time.  The physician diagnosed higher cholesterol-hypercholesterolemia and ordered blood testing.  In February 2007, the physician noted that the Veteran's concern that hypoglycemia was the cause of his blurred vision, but the physician did not confirm the Veteran's theory and did not diagnose the disorder.  Rather, he noted that cholesterol was measured as 156 mg/dl because the Veteran was controlling his diet, exercising, and abstaining from alcohol.  The physician prescribed a statin medication for further control of cholesterol.  

In July 2007, the Veteran sought treatment from a private cardiologist for chest pain.  In a section of the examination report for cardiovascular risks, the cardiologist noted "borderline DM."  Blood testing the next month showed total cholesterol as 328 mg/dl but serum glucose was in the normal range.  There was no diagnosis of diabetes mellitus.   

The RO received the Veteran's claim for service connection for blood sugar problems in October 2008.  The RO/AMC requested all additional VA records including those identified by the Board in the November 2011 remand.  Records of VA care from 1993 to 1996 were not found at the VA Medical Center identified by the Veteran.  Additional VA records after 2008 were limited to examinations and clinical encounters for orthopedic disorders.  The Veteran did not identify or submit additional records of private medical care.  

The Board finds that service connection for blood sugar problems is not warranted because there is no medical evidence of a diagnosis of a chronic disease associated with abnormal blood glucose including hyperglycemia, hypoglycemia, or diabetes existing during or prior to the period covered by this appeal.  The Veteran is competent to report on conversations with his private physician; however, his report of a diagnosis of a blood sugar problem in 2006 is not credible because records from this physician at that time contain no such diagnosis.  

There is evidence of an episode of hypercholesterolemia prior to the appeal period in 2005-06 that appeared to be addressed with diet, exercise, abstinence from alcohol, and statin medication.   Also prior to the appeal period, there is a notation of borderline diabetes by the cardiologist in 2007 followed by a measurement of blood glucose in the normal range.  Neither of these clinical entries established the existence of a current, diagnosed, chronic blood sugar disorder.  Moreover, the Veteran himself is not competent to provide a diagnosis of a blood sugar disorder as it is a complex matter requiring medical training and laboratory testing.  Absent competent evidence of a current chronic metabolic disorder, the Board need not reach the issue of impairment of the Veteran's health by military food.  

The Veteran has not been afforded a VA examination.  VA must provide a medical examination or obtain an opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, there is no competent evidence of a current disability or persistent or recurrent symptoms of a disability.  Therefore, the criteria for a VA examination are not met.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for blood sugar disorder is denied. 



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


